DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 13, “the either the first…” is recited. For purposes of examination, this will be interpreted to read, “either the first…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The amended claim set was received 02/28/2022. This claim set is accepted and overcomes the USC 112 rejection introduced prior. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10, 11, 13, 14, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox (US 8147519 B2) in view of Zhang et al. (US 9579126 B2) (hereon referred to as Zhang).
Wilcox teaches a device for spinal correction (see Fig. 2) comprising: 
a stabilizer assembly comprising: 
a hinge (10) comprising: 
a first rod-bearing leaf (20), a second rod-bearing leaf (30) rotatably coupled to the first rod-bearing leaf to provide coronal or sagittal freedom of movement, or both, of the stabilizer assembly; 
a locking mechanism (90) to lock the first rod-bearing leaf and the second rod-bearing leaf at a desired angle; 
a first stabilizing rod (100) (see Fig. 4) coupled to the first rod-bearing leaf, a second stabilizing rod (101) coupled to the second rod-bearing leaf, 
wherein the stabilizer assembly is couplable to the first spinal rod or to the second spinal rod to stabilize the spine to prevent compression, distraction, or translation of the spinal cord during a spinal correction (see Col. 1, ll. 29-39, and ll. 45-47, stating that the invention may prevent rod bending) (claims 1, 10, and 13),
wherein the locking mechanism to lock the first rod- bearing leaf and the second rod-bearing leaf at the desired angle comprises one or more screws (90) (see Col. 3, ll. 40-49) (claims 2 and 14),
wherein the first stabilizing rod is rotatably coupled to the first rod-bearing leaf to provide coronal or sagittal freedom of movement, or both, of the first stabilizing rod or the second stabilizing rod is rotatably coupled to the second rod-bearing leaf to provide coronal or sagittal freedom of movement, or both, of the second stabilizing rod  (see Col. 4, ll. 36-49); and wherein the first stabilizing rod has a locking mechanism to lock it at a desired position or the second stabilizing rod has a locking mechanism to lock it at a desired position (80) (see Col. 3, ll. 9-13) (claims 8, 11, and 20).

wherein each polyaxial link comprises a spherical upper end with an upper recess within the spherical upper end, the upper recess configured to receive either the first or second stabilizing rod or the second stabilizing rod, the upper recess being wider than the first or second stabilizing rod and comprising two ramped upper recess portions within the upper recess that meet at an apex within the upper recess and between two ramped upper recess portions; and 
a lower end integral with or physically connected to the spherical upper end, the lower end having one or more lower recesses configured to receive a first spinal rod fixed to a spine or a second spinal rod fixed to the spine, wherein the polyaxial link is operable to position the first stabilizing rod of the second stabilizing rod at a range of angles to the first spinal rod or the second spinal rod;Page 2 of 12Appl. No. 16/820,097 Amdt. dated Oct. 4, 2021 Reply to Office Action of Jul. 2, 2021 
wherein each polyaxial link is movably coupled to the first stabilizing rod or to the second stabilizing rod and is movably couplable to a first spinal rod fixed to a spine or to a second spinal rod fixed to the spine (claims 1, 10, and 13), wherein each monoaxial or polyaxial link is movably couplable to the first spinal rod or to the second spinal rod at one or more components, each comprising a recess shaped to receive the first spinal rod or to the second spinal rod, and lockable in position with one or more screws (claims 7 and 19),
and furthermore fails to teach a method of stabilizing a spine comprising: 
providing a patient in need of stabilization of a spine, wherein a plurality of spinal rods have been fixed to the spine; 
coupling a stabilizer assembly of a device for spinal correction to at least one of the plurality of spinal rods (claim 13), further comprising coupling the stabilizer assembly to at least one of the plurality of spinal rods oriented to allow the hinge to have coronal freedom of movement, sagittal freedom of movement, or a combination of coronal and sagittal freedom of movement (claim 22).

Zhang also teaches a method of stabilizing a spine comprising: 
providing a patient in need of stabilization of a spine, wherein a plurality of spinal rods have been fixed to the spine (see Col. 3, ll. 42-45); coupling a stabilizer assembly of a device for spinal correction to at least one of the plurality of spinal rods (see Col. 3, ll. 45-60), further comprising coupling the stabilizer assembly to at least one of the plurality of spinal rods oriented to allow the hinge to have 
It would be obvious to one of ordinary skill in the art to modify the hinge and rods of Wilcox to have the links (claims 1, 10, and 13) which are lockable with set screws (claims 7 and 19) and method of implantation (claim 13), wherein the spinal rods have the coronal freedom of movement (claim 22) of Zhang, as the method steps outlined above would be necessary for virtually any implantation of a hinge-linked rod, wherein the surgeon couples the hinged rod to a spinal rod (see Col. 2, ll. 65-67 and Col. 3, ll. 1-4). 
Claims 3-6, 9, 12, 15-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox in view of Zhang as applied to claims 1, 10, and 13 above, and further in view of Tanner (US 4361141 A).
Wilcox teaches a device for spinal correction comprising: a stabilizer assembly comprising: a hinge (10), a first rod-bearing leaf (20), and a second rod-bearing leaf (30), and Zhang teaches a hinge (114), a first stabilizing rod (110), a second stabilizing rod (112), and a plurality of monoaxial or polyaxial links (106/108), however the combination of the two fails to teach the first stabilizing rod being coupled to the first rod-bearing leaf with a first threaded portion of the first stabilizing rod (claims 3 and 15), wherein the second stabilizing rod is coupled to the second rod-bearing leaf with a second threaded portion of the second stabilizing rod (claims 4 and 16), wherein each monoaxial or polyaxial link is movably coupled to the first stabilizing rod or to the second stabilizing rod with one or more adjustment nuts or one or more locking pins (claims 5 and 17), wherein each monoaxial or polyaxial link is movable to and lockable at a position on the first stabilizing rod or the second stabilizing rod and is movable to and lockable at an angle to the first stabilizing rod or the second stabilizing rod with two or more adjustment nuts (claims 6 and 18), wherein the first stabilizing rod or the second stabilizing rod is threaded and adjustment nuts are mounted on the first stabilizing rod or the second stabilizing rod to claims 9 and 21), wherein the first stabilizing rod or the second stabilizing rod is threaded and adjustment nuts are mounted on the first stabilizing rod or the second stabilizing rod to provide longitudinal freedom of movement or locking of one or more of one or more monoaxial links (10) on the first stabilizing rod or the second stabilizing rod (claim 12).
Zhang teaches one or more polyaxial links (114) on the first stabilizing rod or the second stabilizing rod (claim 12).
Tanner teaches a threaded stabilizing rod (13) (see Fig. 4), and a plurality of monoaxial or polyaxial links (19), wherein each monoaxial or polyaxial link is movably coupled to the first stabilizing rod or to the second stabilizing rod, wherein the first stabilizing rod is coupled to the first rod-bearing leaf with a first threaded portion of the first stabilizing rod (see Fig. 4, wherein the threaded rod is threaded into the connector 18), wherein each monoaxial or polyaxial link (19) is movably coupled to the first stabilizing rod or to the second stabilizing rod with one or more adjustment nuts (20, 21) or one or more locking pins (see Figs. 3 and 4), wherein each monoaxial or polyaxial link is movable to and lockable at a position on the first stabilizing rod or the second stabilizing rod and is movable to and lockable at an angle to the first stabilizing rod or the second stabilizing rod with two or more adjustment nuts (20, 21) (see Fig. 4), wherein the first stabilizing rod or the second stabilizing rod is threaded and adjustment nuts are mounted on the first stabilizing rod or the second stabilizing rod to provide longitudinal freedom of movement or locking of one or more of the plurality of monoaxial or polyaxial links on the first stabilizing rod or the second stabilizing rod (see Fig. 3), wherein the first stabilizing rod or the second stabilizing rod is threaded and adjustment nuts are mounted on the first stabilizing rod or the second stabilizing rod to provide longitudinal freedom of movement or locking of one or more of the 
It would be obvious to one of ordinary skill in the art before the time of the claimed invention to modify the rods of Wilcox to be threaded like those of Tanner, such that they fit threadably into the first rod-bearing leaf of the hinge disclosed by Wilcox (claims 3, 4, 15, and 16), wherein the links are coupled to the threaded rod and threaded nuts are utilized to hold the links in place (claims 5, 6, 9, 12, 17, 18, 21), as utilizing threads would improve control of tension across the rod, reducing lateral displacement of the vertebrae and better preserving the correction obtained surgically (see Col. 2, ll. 49-64).

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Firstly, the hinge (see Figs. 19 and 20) referred to in the above rejection is used with regards to the hinge recitation of claim 1, and is not intended to disclose the polyaxial link. It is therefore not necessary that the hinge be spherical, deeming applicant’s arguments with respect to figures 19 and 20 of Zhang moot. As for the polyaxial link, both the ball and socket shown in Fig. 26 are clearly spherical. Applicant refers to the socket as a “C-shaped cavity” in the arguments, however this recitation is incorrect. The image of socket shown in Fig. 27 is a cross-sectional diagram (see brief description of the drawings). Furthermore, this socket would naturally have inwardly inclining inner surfaces which meet at an apex, as the opening is integrally formed with a rod, from which the socket expands. It is noted that for a ball to fit within a recess, said recess must be at least slightly larger than the ball, and therefore this limitation would be satisfied by inherent properties of the device. Also note that the limitation, “configured to receive either the first stabilizing rod or the second stabilizing rod” is a functional limitation, and that the device would be capable of receiving these rods, regardless of whether the invention explicitly discloses this orientation. 


    PNG
    media_image1.png
    263
    311
    media_image1.png
    Greyscale

Finally, applicant argues that the specification of Zhang does not need to clearly recite anything equivalent to the limitation “one or more lower recess configured to receive a first spinal rod fixed to a spine or a second spinal rod fixed to a spine”. As explained above, because this is a functional limitation, meaning that the prior art present merely needs to be capable of satisfying this requirement. Considering the rejection outlined above, and the interpretation as described, the device is clearly capable of this functional limitation. As applicant appears to be confused as to where the office rejected this limitation, it is suggested that applicant reviews P. 5 of this office action, wherein this limitation is expressly rejected.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773